  Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 1 of 23




              DISTRICT COURT OF THE VIRGIN ISLANDS
                      DIVISION OF ST. CROIX

KAREN DEWOLFE and                    :
ALAN DEWOLFE,
                                     :
         Plaintiffs                       CIVIL ACTION NO. 1:19-56
                                     :
    v.                                       (JUDGE MANNION)
                                     :
AARP SERVICES, INC.,
AARP, INC., GRUPO                    :
COOPERATIVO SEGUROS
MULTIPLES, COOPERATIVA               :
DE SEGUROS MULTIPLES DE
PUERTO RICO, OVERSEAS                :
INSURANCE AGENCY, INC.,
SEDGWICK CLAIMS                      :
MANAGEMENT SERVICES,
INC., VERICLAIM, INC, and            :
BYRON GILCHREST,
                                     :
         Defendants
                                     :

                              MEMORANDUM

     Pending before the court are motions to dismiss the plaintiffs’

complaint filed on behalf of defendants Sedgwick Claims Management

Services, Inc., Vericlaim, Inc., and Byron Gilchrest (“Adjusters”) (Doc. 24),

defendants AARP, Inc., and AARP Services, Inc. (“AARP”) (Doc. 28), and
  Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 2 of 23




defendants    Grupo     Cooperativo     Seguros     Multiples   (“GCSM”)     and

Cooperativa de Seguros Multiples of Puerto Rico (“CSM”) (Doc. 38). 1

      Plaintiffs filed this action claiming that the defendants’ wrongful actions,

individually and collectively, prevented them from receiving full benefits due

to them under their homeowner’s insurance policy after Hurricane Maria

devastated the island of St. Croix in the Virgin Islands on September 19 and

20, 2017. Plaintiffs have brought claims for breach of contract (Count 1),

breach of the duty of good faith and fair dealing (Count 2), bad faith (Count

3), breach of fiduciary duty (Count 4), fraud in the inducement (Count 5),

unfair trade practice (Count 6), misrepresentation (Count 7), and negligence

(Count 8) against defendants AARP, GCSM, CSM and Overseas. In

addition, plaintiffs have brought a claim for tortious interference with

contractual relations (Count 9) against the Adjusters.

      Each of the motions to dismiss has been brought pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure which authorizes dismissal

of a complaint for “failure to state a claim upon which relief can be granted.”

Under Rule 12(b)(6), the court must “accept all factual allegations as true,

construe the complaint in the light most favorable to the plaintiff, and


      1
        Overseas Insurance Agency, Inc., (“Overseas”) is also named as a
defendant in this matter. Overseas does not currently have a motion pending
before the court.
                                       -2-
  Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 3 of 23




determine whether, under any reasonable reading of the complaint, the

plaintiff may be entitled to relief.” Fowler v. UPMC Shadyside, 578 F.3d 203,

210 (3d Cir. 2009) (quoting Phillips v. County of Allegheny, 515 F.3d 224,

231 (3d Cir. 2008)). While a complaint need only contain “a short and plain

statement of the claim,” Fed.R.Civ.P. 8(a)(2), and detailed factual allegations

are not required, Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007),

a complaint must plead “enough facts to state a claim to relief that is plausible

on its face.” Id. at 570. “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant

has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 556). “[L]abels and conclusions” are not

enough, Twombly, 550 U.S. at 555, and a court “is not bound to accept as

true a legal conclusion couched as a factual allegation.” Id. (quoted case

omitted).



      I.    Motion to Dismiss by AARP Defendants

      The background of plaintiffs’ complaint against AARP is set forth as

follow:

            This action is premised on Real Legacy’s alleged failure to pay
      Plaintiffs’ Policy claim for losses they incurred following the
      devastation of Hurricane Maria. Plaintiffs allege the following in their
      Complaint: Plaintiffs are the holders of the Policy, issued by Real

                                       -3-
Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 4 of 23




   Legacy, that insured their home located in St. Croix in the United
   States Virgin Islands. Compl. ¶¶ 2, 16–20, 35–39, & Ex. A. Plaintiffs’
   property was damaged by Hurricane Maria, which hit St. Croix on
   September 19–20, 2017. Compl. ¶¶ 49–50. On December 1, 2017,
   Plaintiffs notified Real Legacy of their loss. Compl. ¶ 51. Not satisfied
   with the loss adjustment provided by Real Legacy, which hired
   alleged claims adjusters Sedgwick Claims Management, Inc.
   (“Sedgwick”) and Vericlaim, Inc. (“Vericlaim”) and Byron Gilchrest to
   adjust Plaintiffs’ claim, id ¶¶ 53–63, Plaintiffs hired an adjusting firm,
   Phoenix Claims Consulting to prepare a damages estimate. Compl.
   ¶ 56, which was completed on June 11, 2018 and then forwarded to
   Real Legacy. Id. ¶¶ 57–58. Plaintiffs further allege that subsequent
   adjustment work was “underestimated,” id. ¶¶ 62–63, and that their
   claim was never paid, id. ¶ 81.
         Plaintiffs further allege that during the adjustment of their
   insurance claims, the Office of the Commissioner of Insurance of
   Puerto Rico (the “Puerto Rico Insurance Commissioner”) placed
   Real Legacy under regulatory supervision. Id. ¶¶ 73–74. Plaintiffs
   allege that on January 18, 2019, the Court of First Instance of San
   Juan issued an order to Real Legacy to liquidate its assets under
   Court supervision. Id. ¶ 82. Under Article 40.210 of Puerto Rico’s
   Insurance Code, once a court declares an insurance company to be
   insolvent, all claims against the insurer must be consolidated in the
   liquidation administrative forum before the Puerto Rico Insurance
   Commissioner to allow the liquidating court to ensure that the
   insureds’ claims are paid by the Miscellaneous Guarantee Insurance
   Association (“MGIA”). See 26 L.P.R.A. §§4009 (allowing Puerto Rico
   Insurance Commissioner to liquidate insolvent insurers pursuant to
   liquidation order); 4015 (Puerto Rico Insurance Commissioner,
   following liquidation order, “take[s] immediate possession of the
   assets of the insurer” and administers them subject to the “exclusive
   general supervision of the Receivership Court”); 3802, 3808
   (describing the MGIA).
         On March 1, 2019, the Virgin Islands Commissioner of
   Insurance (the “VI Commissioner”) was appointed by Order of the
   Superior Court of the Virgin Islands as the ancillary receiver of Real
   Legacy in the Virgin Islands. See Notice of Virgin Islands Office of
   Lieutenant        Governor,     available     at     https://ltg.gov.vi/wp-
   content/uploads/2019/03/Scanned-from-a-Xerox-Multifunction-
   Printer.pdf. As ancillary receiver, the VI Commissioner “ha[s] the

                                    -4-
  Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 5 of 23




      same powers and . . . duties” as it does under a domestic liquidation
      proceeding. V.I. Code Ann. tit. 22 §1263(b). As in Puerto Rico, the
      Virgin Islands Insurance Code vests in the VI Commissioner
      jurisdiction over all of the liquidating insurer’s property, V.I. Code
      Ann. tit. 22 §1256(a), and activates coverage of the Virgin Islands
      Insurance Guarantee Association (“VIIGA”) (the entity that pays
      claims), V.I. Code Ann. tit. 22 §237. Under the VI Code, residents in
      the Virgin Islands can elect to file their claims against the liquidating
      insurer either with the ancillary receiver (the VI Commissioner) or
      with the liquidating forum in the insurance company’s domicile (here,
      Puerto Rico). V.I. Code Ann. tit. 22 §1265.
              Notwithstanding the Puerto Rico and Virgin Island forums
      providing the exclusive remedy against an insolvent insurer,
      Plaintiffs, potentially fearing an inability to recover against Real
      Legacy instituted this suit against AARP. In it, Plaintiffs attempt to
      allege claims against AARP, seeking recovery for Real Legacy’s
      alleged failure to pay Plaintiffs’ claim under the Policy. They claim
      liability against AARP because (1) Plaintiff Karen DeWolfe was and
      is an AARP Member, Compl. ¶¶ 19–20, (2) Real Legacy was a
      purported “agent” of AARP (or AARP was Real Legacy’s agent),
      Compl. ¶¶ 16, 18, 51–5 2, 58, 65, 80–81, 83, (3) AARP allegedly
      advertised and “branded” the Policy, id. ¶¶ 21–24, (4) the Policy and
      related materials bore AARP’s logo, id. ¶¶ 24 , 29, 31, 48, and (5)
      AARP attempted to interface with Real Legacy upon learning that
      Real Legacy was not paying claims submitted by AARP members,
      id. ¶¶ 65–72.

(Doc. 29, pp. 2-4)(footnote omitted).

      In seeking dismissal of the plaintiffs’ complaint, AARP initially argues

that plaintiffs were required to exhaust their administrative remedies prior to

bringing the instant action. Specifically, plaintiffs allege in their complaint

that, during the adjustment of their insurance claims, the Office of the

Commissioner of Insurance of Puerto Rico (“Puerto Rico Insurance

Commissioner”) placed Real Legacy Assurance Company, Inc. (“Real

                                        -5-
  Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 6 of 23




Legacy”)2 under regulatory supervision. On January 18, 2019, the plaintiffs

allege that the Court of First Instance of San Juan issued an order to Real

Legacy to liquidate its assets under court supervision. The defendants’

materials provide that, under Article 40.210 of Puerto Rico’s Insurance Code,

once a court declares an insurance company to be insolvent, all claims

against the insurer must be consolidated in the liquidation administrative

forum before the Puerto Rico Insurance Commissioner to allow the

liquidating court to ensure that the insureds’ claims are paid by the

Miscellaneous Guarantee Insurance Association (“MGIA”). See 26 L.P.R.A.

§§4009 (allowing Puerto Rico Insurance Commissioner to liquidate insolvent

insurers pursuant to liquidation order); 4015 (Puerto Rico Insurance

Commissioner, following liquidation order “take[s] immediate possession of

the assets of the insurer” and administers them subject to the “exclusive

general supervision of the Receivership Court”); 3802, 3808 (describing the

MGIA).




     2
       Real Legacy has not been named as a defendant to this action. Real
Legacy Assurance Company, Inc., has been identified as one of two
companies owned by defendant Seguros Multiples, a company organized
and existing under the laws of the Commonwealth of Puerto Rico, with its
principal place of business therein that transacts business in the U.S. Virgin
Islands.
                                     -6-
  Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 7 of 23




      On March 1, 2019, the Virgin Islands Commissioner of Insurance (“VI

Commissioner”) was appointed by order of the Superior Court of the Virgin

Islands as the ancillary receiver of Real Legacy in the Virgin Islands. As

ancillary receiver, the VI Commissioner “ha[s] the same powers . . . and . . .

duties” as it does under a domestic liquidation proceeding. V.I. Code Ann.

tit. 22 §1263(a). As in Puerto Rico, the Virgin Islands Insurance Code vests

in the VI Commissioner jurisdiction over all of the liquidating insurer’s

property, V.I. Code Ann. tit. 22 §1256(a), and activates coverage of the Virgin

Islands Insurance Guarantee Association (“VIIGA”) (the entity that pays

claims), V.I. Code Ann. tit. 22 §237. Under the VI Code, residents in the

Virgin Islands can elect to file their claims against the liquidating insurer

either with the ancillary receiver (the VI Commissioner) or with the liquidating

forum in the insurance company’s domicile which, in this case, would be

Puerto Rico. V.I. Code Ann. tit. 22 §1265.

      AARP argues that because the Virgin Islands Insurance Code and/or

the Puerto Rico Insurance Code provide exclusive administrative remedies,

which must be exhausted, for plaintiffs to recover against Real Legacy for

their alleged underpayment under the applicable policy, their complaint

should be dismissed as to all claims against all defendants herein. In

considering AARP’s argument on administrative remedies, they have cited


                                      -7-
  Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 8 of 23




to no provision of either the Puerto Rico or Virgin Island statutes which

indicates that there are remedies which the plaintiffs must exhaust as to them

prior to bringing claims against them. All of the statutes cited by AARP are

applicable only to a liquidated insurer which, in this case, does not include

the moving defendants, but only Real Legacy.

      Further, the Virgin Islands statutes regarding the liquidation of an alien

insolvent insurer appear to contemplate recovery from parties other than the

liquidated insurer prior to recovering from the VIIGA. See Title 22 V.I.C.,

§§241(a)3 (Nonduplication of Recovery), 234(c) 4. These provisions provide

that the insured must first exhaust rights under the policy against an insurer,

as opposed to an insolvent insurer, before payment will be made by the

VIIGA on a covered claim on behalf of an insolvent insurer. Any payment by

the VIIGA on behalf of the insolvent insurer would then be reduced by the



      3
       Any person having a claim against an insurer under any provision in
his insurance policy which is also a covered claim shall be required to
exhaust first his right under such policy. Any amount payable on a covered
claim pursuant to this chapter shall be reduced by the amount of such
recovery under the claimant’s insurance policy.
      4
        Defining a “covered claim” as:
      ‘Covered claim’ means an unpaid claim or judgment, including an
unearned premium claim, that has been timely filed with the liquidators as
provided in section 237 of this title, which arises out of and is within the
coverage of an insurance policy to which this chapter applies, and which is
issued by an insurer if such insurer becomes an insolvent insurer . . .

                                      -8-
  Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 9 of 23




amount recovered against any other insurer under the policy. Thus, it

appears, as the plaintiffs argue, that the Act is written to pay claimants from

VIIGA funds, if they are still owed a balance under a covered claim, after any

recovery from a non-insolvent insurer. On this basis, the court is not

convinced that the plaintiffs were required to have exhausted their

administrative remedies against Real Legacy prior to having brought the

instant action against the moving defendants. As such, the moving

defendants’ motions to dismiss will be denied on this basis.

      In addition to the administrative remedy argument, the AARP

defendants argue that plaintiffs’ claims asserting breaches of policy-based

duties in Counts I, 2, 3, 4 and 8 fail because plaintiffs cannot establish that

AARP was a party to the contract, i.e., the policy.

      The elements of the formation of a valid contract in the Virgin Islands

include:

      a “bargain in which there is a mutual assent to the exchange, and
      consideration.” Valentin v. Grapetree Shores, 2015 WL 13579631, at
      *3 (V.I. Super. June 20, 2015 (quoting Morales v. Sun Constructors,
      Inc. 541 F.3d 218, 221 (3d Cir. 2008)) (additional citations omitted). A
      party’s assent to a bargain “is not measured by subjective intent, but by
      outward expression.” Id. (citing Morales, 541 F.3d at 221; Fitz v. Islands
      Mech. Contractor, Inc., 53 V.I. 806, 820 (D.V.I. 2010)).

Sunshine Shopping Center, Inc. v. LG Electronics Panama, S.A., 2018 WL

4558982 (D.V.I. 2018).


                                     -9-
 Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 10 of 23




      At this pleadings stage, it is not necessary for the plaintiffs to

demonstrate every detail involving breach of an insurance policy. It is

sufficient for the plaintiffs to plead that defendant had an insurance program

under which a policy was sold to plaintiffs and defendant received payment.

Charleswell v. Chase, 308 F.Supp.2d 545, 560 (2004).

      In this case, the plaintiffs provide that they have alleged that AARP had

an insurance program through which a policy was sold to plaintiffs, and

AARP received payment for that policy by receipt of a percentage of all

premiums plaintiffs paid for their homeowner’s policy. Moreover, plaintiffs

have alleged that the policy they purchased was an insurance product

developed and produced by AARP, and that their policy was sold as part of

the AARP Property & Casualty Insurance Program. According to plaintiffs,

the AARP logo was on nearly every document they received regarding their

policy, and that, in order to obtain their policy, AARP required one of the

plaintiffs to be an AARP member.

      Plaintiffs provide that they have also sufficiently alleged that Real

Legacy was the agent of AARP, such that AARP can be held liable on the

contract related claims. Here, plaintiffs must plead facts regarding the

parties’ conduct: if the principal has the ability to control the conduct of the

alleged agent, then an agency relationship may be inferred. See Roberts v.


                                     - 10 -
  Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 11 of 23




Gonzalez, 495 F.Supp. 1310, 1314 (D.V.I. 1980) (“A principal has the right

to control the conduct of the agent with respect to matters entrusted to him.”

(quoting Restatement (Second) of Agency §14)) (no agency relationship

where alleged principal could not control alleged agent’s conduct); see also

Oran v. Fair Wind Sailing, Inc., 2009 WL 4349321, at *10 (D.V.I. Nov. 23,

2009) (an agent can “bring about, modify, affect, accept performance of, or

terminate contractual obligations between his principal and third parties.”

(internal quotation marks and citation omitted)).

      Plaintiffs provide that they have alleged that AARP developed and

produced the insurance policy that they purchased, AARP received a

percentage of premiums for the policy; AARP would only allow its insurance

products to be sold to its member; AARP placed its logo on its insurance

product and all documents and communications related to it; AARP “got on”

Real Legacy to make sure that members who had AARP insurance had their

needs addressed; AARP made sure that people with hurricane damage

claims involving Real Legacy got what they needed and made sure that

members with a Real Legacy policy were taken care of properly. Plaintiffs

further provide that they have alleged that AARP directed and/or controlled

the conduct of Real Legacy and offered specific factual bases demonstrating

that control.


                                    - 11 -
 Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 12 of 23




      At this early stage of the proceedings, the court finds that the

allegations set forth by plaintiffs are sufficient to allow them to proceed with

their contract-based claims in Counts 1-4 and 8 of their complaint. As such,

AARP’s motion will be denied on this basis. However, it will be for the

plaintiffs to establish each element of their contract-based claims at the

summary judgment stage at the close of discovery.

      As to Counts 5 (fraud in the inducement) and 7 (misrepresentation),

the AARP defendants argue that, even assuming the truth of these

allegations, the plaintiffs’ claims fail because they have failed to plead their

fraud- and misrepresentation-based claims with particularity. Ringo v.

Southland Gaming of U.S. Virgin Islands, Inc., 2010 WL 7746074, at **3-4

(V.I. Super. Ct. Sept. 22, 2010); see also In re Rockefeller Cntr. Props., Inc.

Sec Litig., 311 F.3d 198, 216 (3d Cir. 2002) (quoting Fed.R.Civ.P. 9(b)).

Specifically, the AARP defendants argue that the plaintiffs must plead

specific facts surrounding the timing of the representations, what the

defendants knew at the time, and other particular facts. See Ringo, 2010 WL

7746074 at **3-4 (dismissing fraud claim where plaintiff “merely alleges that

[defendants] fraudulently promised . . . to pay Plaintiff three percent (3.0%)

of the net profits without distinguishing which Defendant made which

representation and when it was made”).


                                     - 12 -
  Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 13 of 23




      For Count 5, plaintiffs must plead with particularity “(1) a specific false

representation of material fact, (2) knowledge of its falsity by the person who

made it, (3) ignorance of its falsity by the person to whom it was made, (4)

the maker’s intention that it should be acted upon, and (5) detrimental

reliance by the Plaintiff.” Nicholas v. Wyndham Int’l Inc., 301 F.Supp.2d 407,

409 (D.V.I. 2002) (citation omitted); see also Fitz v. Islands Mech. Contractor,

Inc., 2010 WL 2384585, at *9 (D.V.I. June 9, 2010) (“In the Virgin Islands, a

fraudulent inducement claim has essentially the same elements as common

law fraud.”).

      Similarly, for Count 7, a misrepresentation claim “requires proof of the

same elements as legal fraud with one additional requirement: a showing

that [Defendants] failed to exercise reasonable care in communicating the

information.’” Southland Gaming of U.S. Virgin Islands, Inc., 2010 WL

7746074, at **4-5 (quoting In re Tutu Water Wells Contamination Litig., 78

F.Supp.2d 456, 464 (D.V.I. 1999)); Addie v. Kjaer, 2009 WL 453352, at *3

(D.V.I. Feb. 23, 2009) (dismissing negligent misrepresentation claim where

plaintiff failed to allege that defendants made a representation of fact that

was false at the time it was made, and that defendants purposefully intended

to breach contract, reasoning that plaintiffs’ complaint essentially amounted

to an allegation that defendants “failed to fulfill their future promise”).


                                       - 13 -
 Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 14 of 23




     With respect to Counts 5 and 7, plaintiffs’ complaint alleges that AARP

solicited and offered insurance as part of the AARP Property and Casualty

Insurance Program and required at least one of the plaintiffs to be a member

in order to purchase the policy. Plaintiffs allege that AARP never intended to

honor the insurance coverage in the policy or any of the renewal policies sold

to the plaintiffs, and knew this lack of intention when these false

representations were made to plaintiffs. Despite this, plaintiffs allege that

AARP accepted payment for the policy it offered, but never intended to

honor, by receiving a portion of the premium payments for the policy.

Plaintiffs’ complaint alleges that AARP made these false misrepresentations

prior to their purchase of the policy at issue and each time they renewed the

policy. Plaintiffs allege that AARP’s actions were an inducement to them to

purchase the policy, and that they reasonably relied on AARP’s

representation that AARP had insured their home against windstorms due to

the prominent placement of the AARP logo on all documents related to their

policy and AARP’s statement that it developed and produced the policy.

Plaintiff’s alleged that their reasonable reliance upon the misrepresentation

that AARP had sold them their insurance policy and would honor it caused

them to suffer pecuniary loss when AARP failed to provide coverage as

outlined in the policy or to timely and properly adjust claims. At this stage,


                                    - 14 -
 Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 15 of 23




the court finds the plaintiffs’ allegations sufficient to proceed on the fraud in

the inducement and misrepresentation claims. Thus, AARP’s motion to

dismiss Counts 5 and 7 of the complaint will be denied.

      Finally, the AARP defendants argue that Count 6 (Unfair Trade

Practice) of the plaintiffs’ complaint fails to state a claim. Virgin Islands

Deceptive Trade Practice Act, V.I. Code Ann. Tit. 12A §101 (“DTPA”),

prohibits “person[s]” from “engag[ing] . . . in the sale . . . of any consumer

goods or service[.]” Id. In order to state a such a claim, the plaintiffs must

establish that “(1) defendant is a ‘person’ under the statute; (2) defendant is

engaged in a deceptive or unconscionable trade practice; and (3) the

deceptive or unconscionable trade practice occurred during the sale, lease,

rental or loan of any consumer goods or services.” Gov’t of U.S. Virgin

Islands v. Takata Corp., 2017 WL 3390594, at *28 (V.I. Super. Ct. June 19,

2017).

      Upon review of plaintiffs’ complaint, while incorporating the prior 164

paragraphs of the complaint, plaintiffs in a most cursory fashion allege “[t]he

actions of said Defendants, as described herein, constitute a deceptive or

unconscionable trade practice in violation of 12A V.I.C. §101.” Such

conclusory allegations are insufficient to state a claim upon which relief can




                                      - 15 -
 Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 16 of 23




be granted. As such, AARP’s motion to dismiss Count 6 of the complaint will

be granted.



      II.     Motion to Dismiss by Adjusters

      In Count 9 of their complaint, plaintiffs allege a claim for tortious

interference with contractual relations against the Adjusters. Specifically, in

their complaint, plaintiffs seek to recover amounts they allege they are owed

under their homeowner’s policy for damages that Hurricane Maria caused to

their Virgin Islands property. The plaintiffs allege that Real Legacy

Assurance Company, Inc. (“Real Legacy”) was to have provided insurance

proceeds pursuant to a policy that the AARP, GCSM, CSM and Overseas

Insurance Agency, Inc. (“Insurers”) issued to them. In Count 9, the only count

against the Adjusters, plaintiffs allege that the Adjusters interfered with the

policy by delaying the inspection of their property, delaying in providing

Insurers with documentation needed to close out the claim and by

fraudulently estimating plaintiffs’ damages on two separate occasions.

Plaintiffs allege that the Adjuster’s interference delayed the adjustment of

their insurance claim under the policy for damages to their property and, by

the time that the Adjusters ultimately presented the claim to Real Legacy,




                                     - 16 -
 Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 17 of 23




Real Legacy was subject to a rehabilitation order and unable to pay plaintiffs’

claim.

      In considering the plaintiff’s complaint, the Adjusters initially argue, as

did AARP, that the plaintiffs have not exhausted their administrative

remedies. As the court found with respect to AARP, the plaintiffs need not

have done so prior to bringing the instant action against the Adjusters. As

such, this part of the Adjusters’ motion to dismiss will be denied.

      The Adjusters also argue that Count 9 of the complaint claiming

tortious interference with contractual relations is barred by the economic loss

doctrine. The economic loss doctrine “prohibits plaintiffs from recovering in

tort economic losses to which their entitlement flows only from a contract”

and applies notwithstanding the lack of an express contractual relationship

between the plaintiff and the defendant. Whitecap Inv. Corp. v. Putnum

Lumber & Exp. Co., 2013 WL 1155241, at *2, *3 (D.V.I. Mar. 21, 2013)

(quoting Ringo v. Southland Gaming of the U.S.V.I., Inc., 2010 WL 7746074,

at *6 (V.I. Super. Ct. Sept. 22, 2010)) (additional citations omitted). The

economic loss rule bars tort actions where a plaintiff alleges “only economic

damages stemming from a breach of contract claim and has not alleged any

physical or property damage.” Ringo, 2010 WL 7746074 at *6 (citations

omitted).


                                     - 17 -
 Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 18 of 23




     Upon review, plaintiffs’ claim against the Adjusters for tortious

interference is essentially their claim for breach of contract against the

insurers. They are seeking to recover from the Adjusters the amounts they

claim the insurers should have paid them under the policy. Plaintiffs do not,

however, allege that Adjusters caused them to suffer any property damage

or physical harm. The only damage caused to plaintiffs’ property in this case

was that caused by Hurricane Maria, not the Adjusters, and plaintiffs do not

allege any physical harm. The court finds plaintiffs’ claim is barred by the

economic loss doctrine notwithstanding the absence of privity of contract

between them and the Adjusters. See Whitecap Inv. Corp. v. Putnum Lumber

& Exp. Co., 2013 WL 1155241 at *3. As such, the Adjusters motion to dismiss

Count 9 will be granted on this basis.


     III.   Motion to Dismiss by GCSM and CSM

     As have the other defendants, GCSM and CSM argue that the

plaintiff’s complaint should be dismissed based upon their failure to exhaust

administrative remedies against Real Legacy. The court has rejected that

argument as to the other defendants and will do so with respect to these

defendants as well.




                                    - 18 -
 Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 19 of 23




      These defendants further argue that the plaintiffs’ complaint should be

dismissed because the plaintiffs have failed to establish a contractual

relationship between them and GCSM or CSM and have failed to establish

an agency relationship between them and Real Legacy. GCSM and CSM

argue that all of the claims alleged in the counts against them arise out of a

contractual relationship, and that the pillar to the plaintiffs’ claims against

them is premised in the existence of a contract for which GCSM and CSM

owed an obligation to them, and arising out the policy. These defendants

argue that the plaintiffs fail to plead sufficient facts to show how GCSM or

CSM owed any duty under the policy to investigate, assess, adjust, and pay

for claim. They argue that the plaintiffs’ reliance on a contractual relationship

is undisputed as evidenced by the breach of contract, duty of good faith and

fair dealing, of fiduciary duty of misrepresentation claims, but that there are

no factual allegations as to the existence of any relationship with GCSM and

CSM. In essence, GCSM and CSM argue that plaintiffs contend that they,

not Real Legacy, the insuring party at the time, were responsible for denying

their claims under the policy. However, defendants argue that they were not

contracting parties.

      The analysis of the arguments raised by GCSM and CSM parallel

those raised by AARP. As to the plaintiffs’ contract-based claims in Counts


                                      - 19 -
  Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 20 of 23




1-4 and 8, the plaintiffs allege that GCSM and CSM issued insurance policies

through their agent, Real Legacy, that had their names and logos

prominently displayed on almost all documents associated with the policy

including the policy itself. Plaintiff’s have alleged that Real Legacy was a

wholly owned subsidiary of CSM and a member of GCSM and, as such,

these defendants received premium payments through their agent, Real

Legacy, that were paid by plaintiffs. According to the complaint, these

defendants failed to properly capitalize and reinsure Real Legacy for the risk

load they allowed Real Legacy to carry and, when Real Legacy was placed

in rehabilitation, they failed to institute and maintain an effective enterprise

risk management program and failed to develop and implement successful

initiatives to improve the capital of its agent and/or subsidiary, Real Legacy.

      As to agency, plaintiffs allege that Real Legacy was the agent of these

defendants. It is alleged that Real Legacy was the wholly owned subsidiary

of CSM and member of GCSM and, as such, these defendants controlled

Real Legacy. It is alleged that both of these defendants directed Real Legacy

to place their names and logos on nearly every document associated with

the policy, including the policy itself.

      As previously found with respect to AARP, the court finds, at this early

stage of the proceedings, plaintiffs’ allegations based in contract are


                                       - 20 -
 Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 21 of 23




sufficient to proceed. The motion to dismiss brought on behalf of GCSM and

CSM on this basis will therefore be denied.

      As to Count 5 (Fraud in the Inducement), GCSM and CSM argue that

no relationship existed between them and plaintiffs, and that they never

engaged in the business of insurance in the Virgin Islands or issued a policy

to plaintiffs. Moreover, as to Count 7 (Misrepresentation), GCSM and CSM

argue again that there was no contractual relationship upon which to base

this claim, and that plaintiffs have not pled facts to establish that they had

communications with them, or that these communications were in any way a

misrepresentation of certain facts.

      Here, plaintiffs have alleged that GCSM and CSM solicited and offered

plaintiffs insurance through Real Legacy, their agent, subsidiary and/or

member, by placing their names and logos on the policy. These defendants

are alleged to have never intended to honor the insurance coverage in the

policy or any of the renewal policies they sold to plaintiffs, and knew this lack

of intention when the false representations were made to plaintiffs. Despite

this, plaintiffs allege that defendants accepted payments for the policy it

offered, but never intended to honor through Real Legacy, their agent,

subsidiary and/or member.




                                      - 21 -
 Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 22 of 23




      Further, plaintiffs allege that GCSM and CSM made these false

representations prior to plaintiffs’ initial purchase of the homeowner’s policy

and each time they renewed the policy. Plaintiffs allege that these

defendants placed their names and logos on the policy being purchased by

plaintiffs as an inducement to plaintiffs to purchase the policy and that they

relied reasonably on the representation that these defendants had insured

their home against windstorms due to the prominent placement of their

names and logos on all of the documents related to their policy. Plaintiffs

allege that their reasonable reliance upon the misrepresentation that GCSM

and CSM had sold them their insurance policy and would honor it caused

them to suffer pecuniary loss when these defendants failed to provide

coverage as outlined in the policy or to timely and properly adjust claims.

      As with AARP, the court finds at this stage of the pleadings, the

plaintiffs can proceed with Counts 5 and 7 of their complaint. The motion to

dismiss these counts filed by GCSM and CSM will be denied on this basis.

      Finally, as to Count 6 (Unfair Trade Practice), GCSM and CSM argue

that, without referencing any supporting facts, plaintiffs claim that the actions

of defendants were deceptive or unconscionable trade practice in violation

of 12A V.I.C. §101. They argue that such a conclusory allegation is




                                      - 22 -
  Case: 1:19-cv-00056-MEM-GWC Document #: 86 Filed: 03/31/21 Page 23 of 23




insufficient to state a claim. As discussed above, the court agrees and Count

6 of plaintiffs’ complaint will be dismissed.

           Based upon the foregoing, an appropriate order shall issue.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNNION
                                             United States District Court

DATE: March 31, 2021
19-56-01




                                        - 23 -
